Citation Nr: 1823460	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-27 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for headaches, claimed as migraines. 

2.  Entitlement to service connection for lumbar spine disorder, to include lumbar spine strain.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to November 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In November 2017, the Veteran provided testimony at a Board videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is included in the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the electronic claims file reveals that further development on these matters is warranted.

As an initial matter, the Veteran reported that he had been awarded disability benefits from the Social Security Administration (SSA) during his November 2017 Board hearing.  Any records associated with any claim for SSA disability benefits, particularly medical records, could shed additional light on the service connection claims currently before the Board.  As such, these records should be obtained for consideration in connection with the instant appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Evidence of record further reflects that the Veteran received VA medical treatment for his claimed disorders from VA Medical Centers (VAMC) in Richmond, Pensacola, Biloxi, Tuskegee, and Montgomery.  As evidence of record does not include any treatment records from Richmond VAMC and only includes treatment records dated up to November 2014 from the additional facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

In addition, evidence of record reflects that the Veteran received private medical treatment for his claimed disorders as well as a comprehensive medical evaluation from a prospective employer shortly after service.  Any additional identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c) (2017).

Finally, based on the cumulative evidence of record, the Board will not proceed with final adjudication of the service connection claims for headaches and lumbar spine disorders until a competent VA medical opinion is provided, in order to clarify the etiology of those claimed disorders on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include the comprehensive medical evaluation from a prospective employer just after service separation.  With any needed assistance from the Veteran, obtain any identified private treatment records reflecting treatment for his claimed headache, lumbar spine, left ear hearing loss, and hypertension disorders.

2.  Obtain updated treatment records pertaining to the Veteran's claimed headache, lumbar spine, left ear hearing loss, and hypertension disorders from Richmond VAMC for the time period from November 1987 to the present and from Montgomery, Biloxi, and Tuskegee VAMCs as well as Pensacola VA Joint Ambulatory Care Center for the time period from November 2014 to the present and associate them with the record.

3.  Contact SSA and request a copy of any decision regarding disability benefits for the Veteran as well as the medical records upon which any such decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's electronic claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's electronic claims file.

4.  Thereafter, the Veteran should be afforded an appropriate VA medical opinion to clarify the etiology of his claimed lumbar spine and headache disorders.  If an opinion cannot be provided without an examination, one should be provided.  The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the file has been reviewed.

Based on a review of the evidence of record and with consideration of the Veteran's lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed headache and/or lumbar spine disorder was causally related to active military service, to include the documented in-service motor vehicle accident injuries (such as open head wound) in October 1986.  In doing so, the examiner should discuss and acknowledge the findings contained in the Veteran's service treatment records, post-service VA and private treatment records, and the February 2011 VA examination report. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2017).

5.  After the development requested has been completed, the AOJ must review any medical opinion and/or examination report to ensure that it is in complete compliance with the directives of this Remand.  If any opinion or examination is deficient in any manner, the AOJ must implement corrective procedures at once.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the May 2014 statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

